Title: Report of a Plan to Invite Foreign Officers in the British Service to Desert, 27 August 1776
From: Committee of the Continental Congress
To: 


                    
                        Aug. 27. 1776.
                    
                    The Congress proceeding to take into further consideration the expediency of inviting from the service of his Britannic majesty such foreigners as by the compulsive authority of their prince may have been engaged therein and sent hither for the purpose of waging war against these states, and expecting that the enlightened minds of the officers having command in those foreign corps will feel more sensibly the cogency of the principles urged in our resolution of the 14th. instant, principles which being derived from the unalterable laws of god and nature cannot be superseded by any human authority or engagement, and willing to tender to them also, as they had before done to the soldiery of their corps a participation of the blessings of peace, liberty, property and mild government, on their relinquishing the disgraceful office on which they have been sent hither Resolved that they will give to all such of the said foreign officers as shall leave the armies of his Britannic majesty in America and chuse to become citizens of these states, unappropriated lands in the following quantities and proportions to them and their heirs in absolute dominion. To a Colonel 1000 acres, to a Lieutenant Colonel 800 as. to a Major 600 as. to a Captain 400 as. to an Ensign 200 as. to every noncommissioned officer 100 as. and to every other officer [or] person employed in the said foreign corps and whose office or emploiment is here specifically named, lands in the like proportion to their rank or pay in the said corps: and moreover that where any officers shall bring with them a number of the said foreign soldiers, this Congress, besides the lands before promised to the said officers and soldiers, will give to such officers further rewards proportioned to the numbers they shall bring over and suited to the nature of their wants. Provided that such foreign officers or soldiers shall come over from the said service before these offers be recalled, [or within after].
                